In a negligence action to recover damages for personal injury sustained by the plaintiff as a consequence of the defendant’s operation of his motor vehicle *547and its collision with the rear of plaintiff’s automobile, defendant appeals from an order of the Supreme Court, Nassau County, dated May 17, 1963, which granted plaintiff’s motion for summary judgment striking out the answer and directing an assessment of damages. Order reversed, with $10 costs and disbursements; and motion denied. In our opinion the questions: (1) whether the defendant was negligent when he attempted to move into another lane and when, upon his inability to do so, he failed to bring his vehicle to a stop before it collided with plaintiff’s vehicle; and (2) whether the defendant skidded; and (3) what caused the skidding, are among the issues of fact which should be resolved after a trial (Normcm v. Druzbick, 11 A D 2d 1039). Christ, Acting P. J., Brennan, Hill, Rahin and Hopkins, JJ., concur.